         Case 3:20-cv-00055-KGB Document 12 Filed 08/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

KRISTIN HANDY, JELESSA WILLIAMS,
and CEDRIC CLARK, each individually and
on behalf of all others similarly situated;                                       PLAINTIFFS

v.                              Case No. 3:20-cv-00055 KGB

LANGSTON COMPANIES, INC.,                                                        DEFENDANT

                                            ORDER

       Before the Court is the parties’ joint motion for a settlement conference (Dkt. No. 10). The

parties represent that they have discussed settlement parameters and request that the Court set a

settlement conference. For good cause shown, the Court grants the parties’ joint motion for a

settlement conference (Dkt. No. 10). The Court refers this matter to United States Magistrate

Judge Edie Ervin to schedule and conduct a settlement conference between the parties.

       So ordered this 26th day of August, 2021.

                                                    _______________________________
                                                    Kristine G. Baker
                                                    United States District Judge
